—Order, Supreme Court, Bronx County (Bernard Burstein, J.), entered June 19, 1992, which granted defendants’ motion to set aside a jury verdict apportioning liability 85% to defendants and 15% to plaintiffs and ordered a new trial, unanimously affirmed, without costs.
We agree with the trial court that the credible evidence showed that any fault on the part of defendant truck drivers in stopping their vehicles on the highway to make emergency repairs was at most "very minor”, and that plaintiff’s failure to drive a sufficient distance behind another vehicle despite light early morning traffic or pay attention to the road ahead of him "was clearly the far greater fault”. Plaintiff’s summation arguments that the individual defendant and his nondefendant partner were at fault for failing to do things not shown to be mechanically possible were improper, and also warrant a new trial (see, Bromberg v City of New York, 25 AD2d 885). Concur — Murphy, P. J., Sullivan, Rosenberger, Ross and Rubin, JJ.